Filed 1/6/16

                    CERTIFIED FOR PARTIAL PUBLICATION*


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FOURTH APPELLATE DISTRICT

                                    DIVISION TWO



In re B.H., a Person Coming Under the
Juvenile Court Law.

SAN BERNARDINO COUNTY
CHILDREN AND FAMILY SERVICES,                         E063278

        Plaintiff and Respondent,                     (Super.Ct.No. J258251)

v.                                                    OPINION

B.H.,

        Defendant and Appellant.




        APPEAL from the Superior Court of San Bernardino County. Lynn M. Poncin,

Judge. Affirmed.

        Seth F. Gorman, under appointment by the Court of Appeal, for Defendant and

Appellant.




        *  Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this opinion
is certified for publication with the exception of part II A.


                                             1
       Jean-Rene Basle, County Counsel, and Dawn M. Messer, Deputy County Counsel,

for Plaintiff and Respondent.

       At two years old, B.H. (the child) was removed from the custody of his parents,

B.H. (Father) and K.E. (Mother).1 After a jurisdictional hearing, the juvenile court found

true the allegations under Welfare and Institutions Code2 section 300, subdivisions (b)

(failure to protect), (g) (no provision for support), and (j) (abuse of sibling), and declared

the child a dependent of the court. The court thereafter denied Father reunification

services under the bypass provision of section 361.5, subdivision (b)(10). Father

subsequently appealed, claiming there was insufficient evidence to support the

jurisdictional findings against him and that there was insufficient evidence to support the

denial of reunification services under section 361.5, subdivision (b)(10). We reject these

contentions and affirm the judgment.

                                               I

                    FACTUAL AND PROCEDURAL BACKGROUND

       The child was detained on January 10, 2015, after Mother was arrested for credit

card fraud and child endangerment, and her home was found in a deplorable and unsafe

condition with methamphetamine scales in the living room and kitchen. Father was

incarcerated at the time and had a lengthy criminal history for serious and violent acts. A


       1   Mother is not a party to this appeal.

       2 All future statutory references are to the Welfare and Institutions Code unless
otherwise stated.


                                               2
deputy reported that Father was a drug dealer, while the paternal grandmother added that

he was a drug user. Mother admitted to having a drug problem and smoking

methamphetamine for the last two years. She also admitted to having previously quit

smoking crack cocaine mixed with marijuana in 2005.

       On January 13, 2015, the San Bernardino County Children and Family Services

(CFS) filed a petition on behalf of the child pursuant to section 300, subdivisions (b)

(failure to protect) and (g) (no provision for support). The petition was later amended on

February 3, 2015, to include an allegation under section 300, subdivision (j) (abuse of

sibling). The amended petition alleged that Mother and Father suffered from substance

abuse which prevented them from providing safe and adequate care to the child (b-1 and

b-2, respectively); that Father engaged in a pattern of criminal behavior which placed the

child at risk for severe physical harm (b-3); that Father was incarcerated and unable to

provide care and support for the child (g-4); and that the child’s half sibling was removed

from Father’s care, Father failed to reunify with the child’s half sibling, and Father’s

services were terminated (j-5).

       The detention hearing was held on January 14, 2015. At that time, Father was in

state custody and not present, but his attorney appeared on his behalf.3 The court found a


       3  Father’s counsel acknowledged receipt of the petition, waived further reading
and advisal of rights, entered a denial at that time, submitted on detention, and joined in
Mother’s request to place the child with the paternal grandmother. Father’s counsel also
stated that he had “dealt with” Father; that he did not know if Father would want to be
transported for the jurisdiction/disposition hearing; and that Father was expected to be
released in February 2015. The juvenile court noted, “He [Father] probably wouldn’t
                                                                  [footnote continued on next page]


                                              3
prima facie showing was made that the child came within section 300. The court

detained the child and placed him in a suitable relative or foster home.

        The paternal grandmother requested that the child be placed with her, but CFS

could not certify the paternal grandmother for emergency placement due to a 2006 petty

theft charge. CFS, however, continued to assess the paternal grandmother for placement

of the child. The paternal grandmother denied having a criminal history, and CFS

believed that it was possible another person had used her name as an alias. The paternal

grandmother lived in a one-bedroom apartment with her 12-year-old son and one-year-

old granddaughter, and planned on moving into a bigger home in February 2015. She

desired placement of the child while the parents “ ‘get their act together.’ ” The paternal

grandmother had been assessed for placement of the child’s half sibling in 2010, but CFS

was concerned whether the paternal grandmother had the ability to protect the child’s half

sibling against Father. The paternal grandmother assured she would follow court orders,

and CFS intended to place a referral to the assessment unit after the paternal grandmother

provided an address for the new apartment to which she planned to move.

        In February 2015, the paternal grandmother reported that she planned on moving

to a bigger apartment on February 11, 2015, and that she needed to check with the

apartment manager to see if she could have more children in the two-bedroom apartment

or if she needed a three-bedroom apartment. She requested that the relative assessment


[footnote continued from previous page]
want to be transported because it would probably interfere with his release date.”
Father’s counsel agreed with the court.


                                             4
be held off until she moved. As of April 6, 2015, the paternal grandmother had not

provided the social worker with her new address.

       CFS recommended Father be denied services because he had failed to reunite with

the child’s half sibling and was the perpetrator of violent crimes. Father had a very

lengthy criminal history that began in 2003 when he was a juvenile, and included arrests

for first degree murder, accessory to murder, rape, theft, burglary, vehicle theft, spousal

abuse, making criminal threats, possession of a firearm, and drug possession. Father had

two drug arrests, one in 2003 and one in 2004, and a drunk and disorderly charge in 2004.

His criminal convictions included carrying a concealed and loaded weapon, false

imprisonment, disorderly conduct, resisting an executive officer, and his most recent

conviction of assault likely to cause great bodily injury. He also had numerous parole

violations and various acquittals and/or lack of conviction on some other serious charges

such as first degree murder and rape. Father’s expected release date from state prison

was April 2015.

       The social worker noted that Father’s ability to care for his children is a concern

given his lifestyle; that Father was often absent from his children due to multiple

incarcerations; and that Father had six children with different women. The social worker

opined, “The worry is that the children would start forming an attachment only to be

disappointed by their father going to prison again or worse, be in the crossfire of an

argument and get physically hurt.” The social worker further observed that Father had

witnessed domestic violence between his parents, which is “the historical precursor to



                                              5
[Father’s] violence, which often contributes to a predisposition to use violence in the

home and community.” Mother admitted that Father had hit her. Father also engaged in

acts of domestic violence with his wife A.W. He had physically fought with A.W.,

resulting in A.W. having a miscarriage when she was two months pregnant. In addition,

after an altercation between Father and A.W., where Father had injured the child’s half

sibling and A.W., A.W. was hospitalized and the half sibling was removed from Father.4

Father’s reunification services in the half sibling’s case were terminated on February 28,

2011, and the case was closed in 2012 with A.W. having full physical and legal custody

of the half sibling. After the half sibling’s dependency case was closed and Father was

released from prison, Father contacted the social worker to visit the half sibling, stating

he was unemployed and making an effort to change his life to be successful and not

return to prison. The social worker arranged a visit, but Father later cancelled the visit

stating he needed to “ ‘focus on getting things together.’ ”

       On April 2, 2015, CFS filed a request for judicial notice of the section 300 petition

filed on behalf of the child’s half sibling in April 2010 and related minute orders. The

dependency petition in the half sibling’s case was filed on April 27, 2010, and the half




       4 The record is unclear when this incident occurred. However, the record shows
that Father had been arrested on August 12, 2009, for inflicting corporal injury on a
spouse/cohabitant, and convicted of false imprisonment on August 21, 2009, and
sentenced to 16 months in state prison.



                                              6
sibling was detained on April 24, 2010.5 The jurisdictional/dispositional hearing in the

half sibling’s case was held on June 29, 2010. Father was present in court. At that time,

the juvenile court sustained allegations against Father alleging that Father “has a criminal

history as evidence [sic] by a long criminal record and [Father] currently being

incarcerated” and that Father “has a substance abuse problem as evidence [sic] of drug

related charges on his criminal record” thereby placing the child’s half sibling at risk of

suffering serious harm, abuse, and/or neglect. Father was provided with reunification

services in the half sibling’s case, but Father had failed to participate regularly and make

substantive progress in his court-ordered treatment plan. At a hearing on February 28,

2011, wherein Father was not present in court but in state prison custody, Father’s

services were terminated in the half sibling’s case.

       At the March 4, 2015 jurisdictional/dispositional hearing in this case, Father was

present and in custody. The juvenile court ordered a paternity test for Father regarding

the child’s sibling M.P. and continued the matter.6

       On April 6, 2015, Father filed a waiver of rights (Judicial Council Forms, form

JV-190) and submitted on CFS’s reports as to jurisdiction.




       5  The date of the half sibling’s removal is stated as April 24, 2010, on the
section 300 petition filed April 27, 2010, and as April 28, 2010, in the
jurisdictional/dispositional report dated February 4, 2015.

       6 M.P. was removed from Mother’s care concurrently with the child. Father was
not found to be M.P.’s biological father and, therefore M.P. is not a subject of this appeal.


                                              7
       At the continued April 6, 2015 jurisdictional/dispositional hearing, Father was

present in custody. The juvenile court accepted Father’s waiver of rights, sustained the

allegations in the petition true as amended, and declared the child a dependent of the

court. Following argument, the court denied Father services pursuant to section 361.5,

subdivision (b)(10). This appeal followed.

                                              II

                                        DISCUSSION

       A.     Jurisdictional Findings

       Father argues that there was insufficient evidence to support the jurisdictional

findings that the child was at substantial risk of physical harm under section 300,

subdivisions (b) [neglect], (g) [no provision for support], and (j) [abuse of sibling].

While father challenges the sufficiency of the evidence as to his conduct, he makes no

challenge to the jurisdictional findings against Mother.

       “When a dependency petition alleges multiple grounds for its assertion that a

minor comes within the dependency court’s jurisdiction, a reviewing court can affirm the

juvenile court’s finding of jurisdiction over the minor if any one of the statutory bases for

jurisdiction that are enumerated in the petition is supported by substantial evidence. In

such a case, the reviewing court need not consider whether any or all of the other alleged

statutory grounds for jurisdiction are supported by the evidence. [Citations.]” (In re

Alexis E. (2009) 171 Cal. App. 4th 438, 451.)




                                              8
       Likewise, “ ‘[A] jurisdictional finding good against one parent is good against

both. More accurately, the minor is a dependent if the actions of either parent bring [the

child] within one of the statutory definitions of a dependent. [Citations.]’ ” (In re Briana

V. (2015) 236 Cal. App. 4th 297, 308, quoting In re Alysha S. (1996) 51 Cal. App. 4th 393,

397.) “ ‘For this reason, an appellate court may decline to address the evidentiary

support for any remaining jurisdictional findings.’ ” (In re Briana, at p. 308, quoting In

re I.A. (2011) 201 Cal. App. 4th 1484, 1492 (I.A.).)

       A similar situation occurred in I.A. There, the father asked the court to review the

evidentiary support only for the juvenile court’s jurisdictional findings against him. The

I.A. court explained:

       “[I]t is necessary only for the court to find that one parent’s conduct has created

circumstances triggering section 300 for the court to assert jurisdiction over the child.

[Citations.] Once the child is found to be endangered in the manner described by one of

the subdivisions of section 300[,] the child comes within the court’s jurisdiction, even if

the child was not in the physical custody of one or both parents at the time the

jurisdictional events occurred. [Citation.] For jurisdictional purposes, it is irrelevant

which parent created those circumstances. A jurisdictional finding involving the conduct

of a particular parent is not necessary for the court to enter orders binding on that parent,

once dependency jurisdiction has been established. [Citation.] As a result, it is

commonly said that a jurisdictional finding involving one parent is ‘ “good against both.

More accurately, the minor is a dependent if the actions of either parent bring [the minor]



                                              9
within one of the statutory definitions of a dependent.” ’ [Citation.] For this reason, an

appellate court may decline to address the evidentiary support for any remaining

jurisdictional findings once a single finding has been found to be supported by the

evidence. (E.g., In re Alexis E.[, supra,] 171 Cal.App.4th [at p.] 451 [addressing

remaining findings only ‘[f]or [f]ather’s benefit’]; In re Joshua G. [ (2005) ] 129

Cal.App.4th [189,] 202 [when a jurisdictional allegation involving one parent is found

supported, it is ‘irrelevant’ whether remaining allegations are supported]; In re Shelley J.

(1998) 68 Cal. App. 4th 322, 330 [declining to address remaining allegations after one

allegation found supported]; Randi R. v. Superior Court (1998) 64 Cal. App. 4th 67, 72

[same].)” (I.A., supra, 201 Cal.App.4th at pp. 1491-1492.)

       When “issues raised in [an] appeal present no genuine challenge to the court’s

assumption of dependency jurisdiction[,] . . . any order we enter will have no practical

impact on the pending dependency proceeding, thereby precluding a grant of effective

relief. For that reason, we find [such an] appeal to be nonjusticiable.” (I.A., supra, 201

Cal.App.4th at p. 1491.) “The many aspects of the justiciability doctrine in California

were summarized in Wilson v. L.A. County Civil Service Com. (1952) 112 Cal. App. 2d
450 [246 P.2d 688]: ‘ “A judicial tribunal ordinarily may consider and determine only an

existing controversy, and not a moot question or abstract proposition. . . . [A]s a general

rule it is not within the function of the court to act upon or decide a moot question or

speculative, theoretical or abstract question or proposition, or a purely academic

question, or to give an advisory opinion on such a question or proposition. . . .” ’ (Id. at



                                             10
pp. 452-453.) An important requirement for justiciability is the availability of ‘effective’

relief—that is, the prospect of a remedy that can have a practical, tangible impact on the

parties’ conduct or legal status. ‘ “ ‘ “It is this court’s duty ‘ “to decide actual

controversies by a judgment which can be carried into effect, and not to give opinions

upon moot questions or abstract propositions, or to declare principles or rules of law

which cannot affect the matter in issue in the case before it.” ’ ” ’ ” ’ [Citations.]”

(I.A., supra, at p. 1490.)

       Here, the juvenile court had jurisdiction over the child under section 300,

subdivision (b), based on Mother’s conduct, even if the finding as to Father, as he

contends, was not supported by substantial evidence. Father’s appeal therefore is

nonjusticiable. (I.A., supra, 201 Cal.App.4th at p. 1491.)

       Father acknowledges the law relating to justiciability, but claims other authority

supports this court’s review of the allegations against him. He argues that the

jurisdictional findings as to his conduct may have negative consequences for disposition,

reunification, and future dependency actions, as it did when the juvenile court denied him

services in this case based on the half sibling’s case, and that “there is a general pub[l]ic

interest in accuracy in court findings when the subject matter involves divestiture of

fundamental parental rights.” Father’s contentions are speculative, and there is no

reasonable basis to conclude that a future dependency action, let alone several of them,

will be filed, or what it, or they, may concern. Additionally, similar contentions were

raised by the father in I.A., supra, 201 Cal. App. 4th 1484, and rejected. When rejecting



                                               11
the impact of future dependency arguments by the father in the case before it, the court in

I.A. explained that the father had “fail[ed] to suggest any way in which this finding

actually could affect a future dependency or family law proceeding, and we fail to find

one on our own. In any future dependency proceeding, a finding of jurisdiction must be

based on current conditions. [Citation.] . . . Other relevant dependency findings similarly

would require evidence of present detriment, based on the then prevailing circumstances

of parent and child. The prospect of an impact on a family law proceeding is even more

speculative.” (Id. at pp. 1494-1495)

       We also reject Father’s policy arguments for asserting that he should be able to

challenge the jurisdictional findings as to him. The focus of the statutory scheme

governing dependency is the protection of children and therefore “it is necessary only

for the court to find that one parent’s conduct has created circumstances triggering

section 300 for the court to assert jurisdiction over the child.” (I.A., supra, 201

Cal.App.4th at p. 1491.) “A petition is brought on behalf of the child, not to punish the

parents. [Citation.] The interests of both parent and child are protected by the two-step

process of a dependency proceeding, with its separate adjudication and disposition

hearings. Thus, when [the agency] makes a prima facie case under section 300 by

proving the jurisdictional facts at the adjudication hearing, it is not improper for the court

to sustain the petition; not until the disposition hearing does the court determine whether

the minor should be adjudged a dependent.” (In re La Shonda B. (1979) 95 Cal. App. 3d
593, 599.)



                                              12
       Thus, because the outcome of Father’s appeal on the issue of jurisdiction will not

affect the child’s dependency status, the jurisdictional finding issue raised by Father is

nonjusticiable.

       B.     Denial of Reunification Services

       Father also argues that the court erred in denying him reunification services under

section 361.5, subdivision (b)(10), because he was the noncustodial parent at the time the

child’s half sibling was removed.

       Section 361.5, subdivision (b), states that “[r]eunification services need not be

provided to a parent . . . when the court finds, by clear and convincing evidence, any of

the following: [¶] . . . [¶] (10) That the court ordered termination of reunification

services for any siblings or half siblings of the child because the parent . . . failed to

reunify with the sibling or half sibling after the sibling or half sibling had been

removed from that parent . . . pursuant to Section 361 and that parent . . . is the same

parent . . . described in subdivision (a) and that, according to the findings of the court,

this parent . . . has not subsequently made a reasonable effort to treat the problems that

led to removal of the sibling . . . of that child from that parent[.]”

       As explained in In re Allison J. (2010) 190 Cal. App. 4th 1106: “Section 361.5,

subdivision (b) ‘reflects the Legislature’s desire to provide services to parents only where

those services will facilitate the return of children to parental custody.’ [Citations.]” (Id.

at p. 1112.) In section 361.5, subdivision (b), “the Legislature ‘recognize[d] that it may

be fruitless to provide reunification services under certain circumstances’. . . . When the



                                               13
court determines a bypass provision applies, the general rule favoring reunification is

replaced with a legislative presumption that reunification services would be ‘ “an unwise

use of governmental resources.” ’ [Citations.]” (In re Allison J., supra, at p. 1112.)

       Section 361.5, subdivision (b)(10), contemplates a two-prong inquiry: (1) whether

the parent previously failed to reunify with the child’s sibling or half sibling; and

(2) whether the parent “subsequently made a reasonable effort to treat the problems that

led to the removal of the sibling or half sibling . . . .” (§ 361.5, subd. (b)(10).) Father

does not challenge these two prongs; rather, he argues that subdivision (b)(10) of

section 361.5 does not apply here because there is insufficient evidence that the child’s

half sibling was removed from Father’s physical custody in the prior dependency

proceeding.

       We review questions of statutory construction de novo. (People ex rel. Lockyer v.

Shamrock Foods Co. (2000) 24 Cal. 4th 415, 432; In re Heraclio A. (1996) 42
Cal. App. 4th 569, 574.) In construing the language of section 361.5, subdivision (b)(10),

we look to the words of the statute to determine legislative intent and to fulfill the

purpose of the law. (Gooch v. Hendrix (1993) 5 Cal. 4th 266, 282.) We interpret the

language in the context of the entire statute and the overarching statutory scheme, and we

give significance to every word, phrase, sentence and part of an act in discerning the

legislative purpose. (People v. Canty (2004) 32 Cal. 4th 1266, 1276.) We must also give

the statute a reasonable and commonsense interpretation consistent with the apparent

purpose and intent of the lawmakers and resulting in wise policy rather than mischief or



                                              14
absurdity. (Renee J. v. Superior Court (2001) 26 Cal. 4th 735, 744 (Renee J.), superseded

by statute on another ground as stated in Renee J. v. Superior Court (2002) 96
Cal. App. 4th 1450, 1457 and City of Westwood v. 1112 Investment Co. (2003) 105
Cal. App. 4th 1134, 1147.)

       Applying the above statutory interpretation principles, we find that

subdivision (b)(10) of section 361.5 applies to a noncustodial parent. In re Adrianna P.

(2008) 166 Cal. App. 4th 44 (Adrianna P.) supports our conclusion. In that case,

Division One of this court resolved the question of whether “the juvenile court erred as a

matter of law when it determined that it was without authority to deny services to a

noncustodial parent pursuant to section 361.5 where that parent requested placement but

the court denied the request under section 361.2, subdivision (a).” (Adrianna P. at p. 53.)

There, the department asserted that the provisions of section 361.5 that permit the court to

bypass family reunification services apply to a noncustodial parent. (Ibid.) Relying on

prior case law, as Father does in this case, the parents asserted that “section 361.2

addresses the noncustodial parent’s circumstances and controls whether reunification

services should be provided to that parent, while section 361.5 is ‘clearly directed to the

custodial parent or parents.’ ” (Adrianna P., supra, at pp. 53-54, quoting In re Terry H.

(1994) 27 Cal. App. 4th 1847, 1856 (Terry H.), superseded by statute on another ground as

stated in In re Nolan W. (2009) 45 Cal. 4th 1217, 1233, fn. 7.) The parents further argued

that appellate courts have consistently applied section 361.2 to noncustodial parents and

section 361.5 only to custodial parents. (Adrianna P., at pp. 53-54, citing Robert L. v.



                                             15
Superior Court (1996) 45 Cal. App. 4th 619, 628-629; R.S. v. Superior Court (2007) 154
Cal. App. 4th 1262, 1271 (R.S.); In re V.F. (2007) 157 Cal. App. 4th 962, 973 (V.F.).

superseded by statute on other grounds as stated in Adrianna P., at pp. 57-58.)

Accordingly, the parents maintained that the bypass provisions of section 361.5 do not

apply to a noncustodial parent. (Adrianna P., at p. 54.)

       Following a legislative analysis of sections 361.2 and 361.5, the Adrianna P. court

concluded, as a matter of first impression, that section 361.5 governs the grant or denial

of reunification services to a noncustodial parent who has not assumed custody of his or

her child under section 361.2, subdivision (b). (Adrianna P., supra, 166 Cal.App.4th at

pp. 54-57.) The court also held that “the juvenile court is not required to distinguish

between a custodial and noncustodial parent when ordering or bypassing reunification

services for a child in out-of-home placement.” (Adrianna P., at p. 57.) The Adrianna P.

court explained: “Our conclusion that section 361.5, including its bypass provisions, can

apply to a noncustodial parent is consistent with public policy consideration underlying

the goal of family reunification. It is axiomatic that reunification services play a ‘crucial

role’ in dependency proceedings and a case plan must be carefully tailored to meet the

needs of the child and family. [Citations.] Whether the court has removed the child from

a custodial parent or has denied a noncustodial parent’s request for placement, the focus

of the proceedings is to reunify the child with a parent, when safe to do so for the child.

[Citations.] However, there are circumstances in which reunification with a particular

parent is presumptively contrary to the child’s best interest. [Citations.] When those



                                             16
circumstances apply, the bypass provisions of section 361.5 protect the child, promote the

child’s permanency and stability, and help focus limited resources where they can best

effect the goals of child protection and family reunification. These provisions have a

crucial role in meeting the primary goals of dependency proceedings, and logically apply

to both a custodial and noncustodial parent.” (Adrianna P. at p. 59, fn. omitted, italics

omitted.)

       As the parents did in Adrianna P., relying on R.S., supra, 154 Cal. App. 4th 1262,

Terry H., supra, 27 Cal. App. 4th 1847, and V.F., supra, 157 Cal. App. 4th 962, Father

argues that “[s]ection 361 does not apply to a noncustodial parent.” As explained by the

court in Adrianna P., supra, 166 Cal.App.4th at pages 55 to 59, we reject Father’s

contentions. We also reject Father’s contention that Adrianna P. is inapplicable or

irrelevant to this case because the court in Adrianna P. was not addressing whether a

sibling or half sibling was removed from that parent under section 361 or applying the

language of section 361.5, subdivision (b)(10).

       While we recognize that section 361.5, subdivision (b)(10), includes the language

“had been removed from that parent . . . pursuant to Section 361,” (italics added) in

construing the statutory scheme as a whole, we find the Legislature did not intend to limit

the statute’s application only to custodial parents. Had the Legislature intended to limit




                                             17
the application of section 361.5, subdivision (b)(10), to custodial parents, it would have

done so.7

       We are not persuaded by Father’s claim during oral argument that section 361.5,

subdivision (b)(10), does not apply to a noncustodial parent of the child’s sibling or

half sibling. Father appears to interpret the term “removal” in section 361.5,

subdivision (b)(10), to mean the taking of the child “from the physical custody of [the

parent] with whom the child resides at the time the petition was initiated,” as defined in

section 361, subdivision (c), and argues a child cannot be “removed” from a noncustodial

parent. (See, e.g., V.F., supra, 157 Cal.App.4th at p. 969 [§ 361, subd. (c), does not apply

to a noncustodial parent of the child].) In this context, we find the term “removal”

encompasses the continued removal of the child’s sibling or half sibling from the care of

his or her parent during the previous dependency proceedings, notwithstanding the

parent’s custodial status. “Custody,” based on the definitions of “custody” in the Welfare

and Institutions Code, the Family Code, the California Code of Regulations, and Black’s

Law Dictionary, connotes “the parent has the right to make decisions pertaining to the

child, and has legal possession of the child.” (In re Austin P. (2004) 118 Cal. App. 4th
1124, 1130-1131; see In re A.A. (2012) 203 Cal. App. 4th 597, 605 [Fourth Dist.,

Div. Two].) We believe the Legislature contemplated section 361.5, subdivision (b)(10),




       7   “If we have failed to discern correctly the Legislature’s intent in enacting the
statute, that body may clarify the statute accordingly.” (Renee J., supra, 26 Cal.4th at
pp. 748-749.)


                                              18
to apply in these circumstances whether or not a parent has custody of the child’s sibling

or half sibling.

       Interpreting section 361.5, subdivision (b)(10), to apply only to custodial parents

would result in absurd consequences. (In re Christina A. (2001) 91 Cal. App. 4th 1153,

1162 [courts must adopt the meaning that conforms to the spirit of the statutory scheme

and reject interpretations that would result in absurd consequences].) Such an

interpretation would delay permanency for the child of a noncustodial parent who had

been unable or unwilling to reunify with the child’s sibling or half sibling. This would

lead to an inconsistent application of the bypass provision depending on the custodial

status of the parent at the time the sibling’s or half sibling’s dependency proceeding was

initiated, notwithstanding the fact that a parent was unable to reunify with the sibling or

half sibling and a parent’s circumstances had merited termination of his or her parental

rights to the child’s sibling or half sibling.

       We are not persuaded by Father’s assertion during oral argument that our

interpretation of section 361.5, subdivision (b)(10), would render subdivision (b)(11) of

that section surplusage. Our interpretation “is in harmony with the underlying purpose of

the dependency scheme to protect the welfare and best interests of the child.” (Francisco

G. v. Superior Court (2001) 91 Cal. App. 4th 586, 598.) Father’s interpretation would

ignore the best interest of the child and delay permanency for the child. “If the child’s

parent has suffered the previous termination of parental rights as to a sibling or half




                                                 19
sibling, there is the potential that providing reunification services would be fruitless in

light of the parent’s past history.” (Ibid.)

       Based on the foregoing, we reject Father’s contention that the juvenile court erred

in applying section 361.5, subdivision (b)(10), under the circumstances of this case

because he was a noncustodial parent of the child’s half sibling.

                                               III

                                       DISPOSITION

       The judgment is affirmed.

       CERTIFIED FOR PARTIAL PUBLICATION

                                                                 RAMIREZ
                                                                                          P. J.
We concur:



MILLER
                           J.



CODRINGTON
                           J.




                                               20